Citation Nr: 0918122	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  06-34 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbar spine disability, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.

During the pendency of this appeal, and specifically by an 
August 2006 rating decision, the RO granted an increased 
evaluation of 40 percent for the Veteran's service-connected 
lumbar spine disability, effective from May 6, 2005, the date 
of the Veteran's increased rating claim.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability 
is not productive ankylosis or episodes of incapacitation.

2.  The Veteran has radiculopathy of the right lower 
extremity associated with his service-connected lumbar spine 
disability that is "mild."

3.  The Veteran has radiculopathy of the left lower extremity 
associated with his service-connected lumbar spine disability 
that is "mild."


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
service-connected lumbar spine disability are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5243 (2008).

2.  The criteria for a 10 percent rating for the associated 
radiculopathy of the right lower extremity are met.  §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 
4.71a, 4.124a, Diagnostic Code 8520 (2008).

3.  The criteria for a 10 percent rating for the associated 
radiculopathy of the left lower extremity are met.  §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 
4.71a, 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  
This notice should be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case or Supplemental Statement of the Case.  

Additionally, for an increased rating claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

The foregoing notice requirements were satisfied by May 2005 
and April 2008 letters, the later of which specifically 
provided notice pursuant to Vazquez-Flores.  The Board notes 
that the Veteran's claim was readjudicated in a Supplemental 
Statement of the Case following the April 2008 letter, which 
also provided the Veteran with an additional 60 days to 
submit more evidence.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran has been accorded multiple VA examinations pertinent 
to his increased rating claim on appeal.  Further, all 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the RO granted service connection for 
degenerative disc disease and osteoarthritis of the lumbar 
spine, status post laminectomy at L5-S1 and healed 
compression fracture at L1 in a February 2001 rating decision 
and assigned a 10 percent rating.  In May 2003, the RO 
increased the rating to 20 percent.  Additionally, in 
September 2004, the Veteran was awarded a 100 percent 
evaluation based on surgical treatment necessitating 
convalescence from July 13, 2004 to September 1, 2004.  In 
May 2005, the Veteran filed a claim for an increased rating 
of his service-connected lumbar spine disability.  

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As in all increased rating claims, consideration is given to 
staged ratings to reflect various levels of impairment as may 
be revealed by the record throughout the appeal period.  See 
Hart v. Mansfield, 21 Vet App. 505 (2007).  The relevant 
temporal focus for adjudicating the level of disability of an 
increased rating claim is from the time period one year 
before the claim was filed until VA makes a final decision on 
the claim.  See Hart, supra.  See also 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In this regard, the 
Board notes that since the Veteran was in receipt of a 100 
percent rating from nearly the beginning of the appeal period 
to September 1, 2004, the relevant time frame in the instant 
case is from September 1, 2004.

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 
4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran's service-connected lumbar spine disability was 
initially evaluated under Diagnostic Code 5293 (pertaining to 
intervertebral disc syndrome).  VA revised the criteria for 
diagnosing and evaluating diseases and injuries of the spine 
set forth in 38 C.F.R. § 4.71a.  This revision, effective 
September 26, 2003, changed the diagnostic codes for spine 
disorders to 5235 through 5243.  In addition, spine disorders 
are now rated under the General Rating Formula for Diseases 
and Injuries of the Spine.  See 68 Fed. Reg. 51443 (August 
27, 2003).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the General 
Rating Formula for Diseases and Injuries of the Spine 
provide a 100 percent rating for unfavorable ankylosis of 
the entire spine; and a 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar spine.  The criteria 
for a 40 percent rating are forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.

Additionally, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note 
(1).  With respect to any neurological manifestations, 
Diagnostic Code 8520 pertains to paralysis of the sciatic 
nerve.  Under this Diagnostic Code, complete paralysis, 
where the foot dangles and drops, no active movement is 
possible of muscles below the knee, and flexion of the knee 
is weakened or (very rarely) lost, is assigned an 80 percent 
rating.  Incomplete paralysis that is mild is assigned a 10 
percent rating.  Moderate incomplete paralysis is assigned a 
20 percent rating, moderately severe incomplete paralysis is 
assigned a 40 percent rating, and severe, incomplete 
paralysis of the sciatic nerve, with marked muscle atrophy 
is assigned a 60 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. §  4.124a.

The Board notes that the terms "slight," "moderate," and 
"severe" under Diagnostic Code 8520 are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

If it is shown there is intervertebral disc syndrome (e.g., 
disc disease), such condition (preoperatively or 
postoperatively) may be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under  38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Note (6). 

Intervertebral disc syndrome warrants a 10 percent disability 
rating when there are incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent rating when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
a 40 percent rating when there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest "prescribed by a physician and treatment by a 
physician."  See 38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).  

With respect to incapacitating episodes, the Board finds no 
basis to assign a disability rating higher than 40 percent.  
There is no record of the Veteran having been prescribed bed 
rest by a doctor at any time during the appeal period, and 
the reports of May 2005 and October 2007 VA examinations 
specifically indicate no physician prescribed bed rest in the 
past year.  Without evidence of prescribed bed rest, a rating 
under the criteria for incapacitating episodes is 
inappropriate and provide no basis for a higher rating.  

The Board, however, must also consider whether separate 
ratings for chronic orthopedic and neurologic manifestations 
of the Veteran's lumbar spine disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
result in a higher combined evaluation.  Applying these 
criteria to the facts of this case, the Board finds that the 
evidence supports continuing the 40 percent rating for the 
Veteran's orthopedic manifestations, as well as the 
assignment of separate 10 percent ratings for the associated 
neurological manifestations of the service-connected lumbar 
spine disability.

Available relevant evidence consists of VA treatment records 
and VA examination reports from May 2005 and October 2007.  
VA treatment records include the report of an October 2005 VA 
pain management consult at which the Veteran complaints of 
pain in his low back radiating into his right leg with 
numbness and tingling to the toes, ball of foot and heel.  
Physical examination revealed that the Veteran ambulated with 
a steady gait and pace without assistive device.  His range 
of motion was limited by pain to 20 degrees of flexion, 5 
degrees of extension, 25 degrees of rotation bilaterally, and 
15 degrees of lateral bending bilaterally.  Straight leg 
raise testing was positive at 60 degrees bilaterally.  There 
was no pain on palpation to the spine.  Sensation was intact 
in the lower extremities to monofilament, strength was 5/5, 
and deep tendon reflexes were 3+ in the right and 2+ in the 
left quad.  Subsequent treatment records show the Veteran's 
condition continued without much change.  An April 2008 VA 
treatment report, however, indicates a diagnosis of lumbar 
radiculopathy.  

The May 2005 VA examination report shows that the Veteran 
walked with a limp.  He reported the use of various pain 
medication and a back brace which he uses when gardening.  He 
reported doing all activities of daily living on his own, but 
that he had trouble getting in/out of the bathtub.

Physical examination revealed forward flexion of the 
thoracolumbar spine of 40 degrees with pain, extension of 10 
degrees with pain, right lateral flexion of 6 degrees with 
pain, left lateral flexion of 4 degrees with pain, right 
lateral rotation of 20 degrees, and left lateral rotation of 
28 degrees.  On repetitive use, forward flexion was 16 
degrees, extension was 8 degrees, left lateral flexion was 6 
degrees, and right lateral flexion and left and right lateral 
rotation were unchanged.  

Straight leg raising test was positive bilaterally, with 
objective signs of pain.  Thigh extension produced bilateral 
lumbar pain, but the examiner noted that the Veteran 
performed the exercise without much difficulty and put his 
clothes on without difficulty.  The examiner noted that the 
primary limiting problem was pain with stiffness being a 
second problem.  Ankylosis of the thoracolumbar spine was not 
specifically indicated. 

At the October 2007 VA examination, the Veteran reported use 
of pain medication and occasional use of a cane and back 
brace.  He reported having low back pain and stiffness with 
radiation into both hips, but he did not have a problem with 
daily activities.

On physical examination, the Veteran walked with a slow gait.  
He demonstrated forward flexion of 65 degrees, extension of 
10 degrees, right lateral flexion of 15 degrees, left lateral 
flexion of 20 degrees, and right and left lateral rotation of 
10 degrees.  He complained of pain at the end point of all 
motion.  There was no additional limitation of motion on 
repetitive use.  Straight leg raising test was positive 
bilaterally with low back pain at 30 degrees.  Deep tendon 
reflexes revealed trace knee jerk and trace ankle jerk 
bilaterally.  There was also some decreased sensation to 
light touch at the base of both great toes.  Ankylosis was 
not indicated.

The currently-assigned 40 percent rating is based on the 
Veteran's degree of forward flexion demonstrated throughout 
the appeal period.  The Board notes that although the Veteran 
demonstrated flexion of 65 degrees at the most recent VA 
examination (which, alone, would warrant only a 10 percent 
rating), the May 2005 VA examination report and October 2005 
VA treatment report indicate far more limited flexion, which 
was additionally limited by pain on repetitive use.  However, 
as the objective medical evidence does not reflect ankylosis, 
a higher 50 percent rating is not warranted.  The Board notes 
that because a higher 50 percent rating is not predicated 
upon loss of motion, the DeLuca provisions are not 
applicable.   

Accordingly, the Board finds that the preponderance of the 
evidence is against finding that a rating in excess of 40 
percent for the orthopedic manifestations of the Veteran's 
service-connected lumbar spine disability is warranted.  With 
respect to the neurological manifestations, however, the 
Board finds that separate 10 percent ratings are warranted 
for radiculopathy of the bilateral lower extremities.  

The evidence throughout the appeal period reflects complaints 
of low back pain that radiates to the legs, as well as 
numbness and tingling in the lower extremities.  The May 2005 
VA examination revealed positive straight leg raises 
bilaterally, and the examiner noted reported decreased 
sensation on the right medial leg and left lateral leg.  The 
October 2005 pain management consult note also noted positive 
straight leg raises bilaterally.  Further, at the October 
2007 VA examination, the Veteran demonstrated trace knee and 
ankle jerk bilaterally, as well as some decreased sensation 
to light touch at the base of both great toes.  Again, 
straight leg raises were positive bilaterally.  Finally, a 
diagnosis of lumbar radiculopathy is seen in an April 2008 VA 
treatment note.  The Board finds, however, that none of the 
evidence of record reflects bowel or bladder problems, and 
the Veteran has denied any such complications.  (See June 15, 
2004 and April 17, 2008 VA treatment reports).  

Based on the foregoing evidence, the Veteran's neurologic 
manifestations are at most mild in degree, warranting only 
separate 10 percent ratings under Diagnostic Code 8520.  A 
higher disability rating is not warranted, however, as the 
evidence fails to establish that the veteran's radiculopathy 
is of at least moderate severity.  As previously discussed, 
the veteran's main complaint over the years has been pain 
radiating from the back and down his lower extremities with 
associated numbness and tingling, especially on the right.  
There is no evidence, however, of muscle strength loss or 
atrophy, foot or ankle drop, or loss of bowel or bladder 
control.  Thus, the preponderance of the evidence is against 
finding that a disability rating in excess of 10 percent per 
lower extremity is warranted for the veteran's neurologic 
manifestations (i.e., radiculopathy of the bilateral lower 
extremities).   

For these reasons, the Board finds that while the evidence 
does support separate 10 percent ratings for the neurologic 
manifestations of the Veteran's lumbar spine disability, it 
does not support a rating higher than 40 percent for the 
orthopedic manifestations.  There is no basis to stage his 
ratings under Hart as the symptoms of the Veteran's lumbar 
spine condition appear to have remained relatively consistent 
throughout the appeal period.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1) (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Although the Veteran, who is currently retired, has 
reported that his back disability impacted his occupational 
tasks, he remained employed.  Further, the evidence does not 
show that the Veteran has had frequent periods of 
hospitalization that has interfered with his employment or 
daily life.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).   
Thus the Board finds that the preponderance of the evidence 
is against referral of the Veteran's claim for extraschedular 
consideration.





ORDER

Entitlement to a rating in excess of 40 percent for service-
connected lumbar spine disability is denied.

Entitlement to a 10 percent rating for radiculopathy of the 
right lower extremity is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a 10 percent rating for radiculopathy of the 
left lower extremity is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


